Citation Nr: 0005310	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-09 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for the 
residuals of rheumatic fever.


REPRESENTATION

Appellant represented by:	Jeffery Wood, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, M. T. and Y. B.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to October 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1992 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that denied the veteran's claims of 
entitlement to service connection for hypertension and 
arthritis of the hands and knees, and denied his claim for a 
compensable rating for the residuals of rheumatic fever.  A 
notice of disagreement was received in September 1992.  A 
statement of the case was issued in January 1995.  A 
substantive appeal was received from the veteran in March 
1995.  A hearing was held at the RO in April 1995.  In March 
1997, the Board remanded this matter to the RO for further 
development.

After such development, the case again forwarded to the Board 
and the claims denied in a March 1998 decision.  Thereafter, 
the appellant appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter the Court).

In December 1998, while the case was pending, the veteran's 
attorney and VA's Office of General Counsel filed a joint 
motion (Motion) requesting that the Court vacate the Board's 
March 1998 decision with respect to the claim for an 
increased (compensable) evaluation for the residuals of 
rheumatic fever.  Further, the Motion requested that the case 
be remanded to the Board for further evidentiary development 
and readjudication.  With respect to the claims of 
entitlement to service connection for hypertension and 
arthritis of the hands and knees secondary to the residuals 
of rheumatic fever, the parties requested that these claims 
be deemed abandoned.

In December 1998, the Court granted the Motion, vacated the 
Board's March 1998 decision that denied an increased 
(compensable) rating for the residuals of rheumatic fever, 
and remanded the case to the Board for compliance with 
directives that were specified by the Court.  The service 
connection issues noted above were dismissed.

Finally, in June 1999, the Board remanded this remaining 
claim to the RO for development consistent with the Motion 
and Court's remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's claim on appeal has been obtained 
by the RO.

2.  The evidence does not indicate that the veteran currently 
suffers from the residuals of rheumatic fever.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
service connected residuals of rheumatic fever have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.31, 4.88b, Diagnostic Code 6309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claim for an increased (compensable) evaluation for his 
service-connected residuals of rheumatic fever is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v 
Derwinski, 1 Vet. App. 78 (1990); Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  With respect to this claim, all 
relevant evidence has been fully developed and, therefore, 
the VA's duty to assist the veteran has been satisfied. 

For historical purposes, it is noted service connection was 
established for rheumatic fever with heart and joint 
involvement by the RO in November 1945, apparently based on a 
review of the veteran's service medical records which showed 
that he was diagnosed with and treated for rheumatic fever 
while in service.  The Board notes that by July 1945 there 
was no active disease present.  The report of a June 1946 VA 
examination notes that the veteran was diagnosed with mitral 
stenosis and rheumatism of the left knee joint at that time.  
A 100 percent evaluation for the residuals of rheumatic fever 
was assigned from October 1945 to July 1947, at which time 
the evaluation became noncompensable.  

The veteran filed a claim for an increased rating for the 
residuals of rheumatic fever in April 1992.  Essentially, it 
is maintained that the evaluation currently assigned for the 
service-connected residuals of rheumatic fever is not 
adequate, given the current symptomatology of this 
disability.  In this regard, it is pointed out that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (1999).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that, currently, the veteran's service-
connected residuals of rheumatic fever is rated as 
noncompensable under 38 C.F.R. § 4.88b, Diagnostic Code 6309 
(1999) (amended during the course of this appeal but with no 
substantive changes), which indicates that for this disorder, 
a 100 percent evaluation is assigned if there is an active 
disease.  Thereafter, residuals, such as heart damage, are 
rated under the appropriate code.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999). 

The evidence of record does not demonstrate that the veteran 
currently suffers from rheumatic fever or any residuals of 
rheumatic fever.  This evidence of record includes VA 
outpatient treatment records, hospital reports, and 
examination reports, and testimony given during the April 
1995 RO hearing.  

Various VA outpatient treatment records and discharge reports 
from Duke University Medical Center (Duke) dated from June 
1991 to July 1999 note that the veteran had a history of 
rheumatic fever; however, they do not document that he 
currently suffers from any residuals of rheumatic fever.  
They do, however, note that he suffers from chronic 
obstructive pulmonary disease (COPD).  Further, while as a 
result of a March 1994 VA examination the veteran was noted 
to have cardiovascular difficulty, the examiner noted that 
the etiology of these problems was unrelated to rheumatic 
fever.  

An August 1994 discharge report from Duke, signed by Herbert 
Saltzman, M. D., notes a past history of rheumatic heart 
disease and among the diagnoses lists "rheumatic heart 
disease - congestive heart failure."  Thereafter, in a 
letter received in May 1998, Dr. Saltzman noted that among 
the abnormalities identified at the time of the August 1994 
admission was a "history of rheumatic heart disease with the 
findings of congestive heart failure, at that time."  
However, there was no indication made by Dr. Saltzman, in 
either the discharge report or subsequent letter, to the 
effect that the veteran's congestive heart failure is or was 
a residual of rheumatic fever.  

The Board notes that in a November 1999 letter, the veteran 
points out that Dr. Saltzman, in this May 1998 letter, stated 
that the rheumatic fever caused his rheumatic heart 
condition; however, in reviewing the letter, it is clear that 
such is not the case.  In fact, as noted, no mention was made 
of rheumatic fever.

Further, a VA hospital discharge report dated in August 1996 
notes that the veteran was transferred there from Duke and 
presented with a prolonged hypotensive episode in acute renal 
failure at that time.  A past history of rheumatic heart 
disease was noted in the report, but the discharge diagnoses 
do not include any residuals of rheumatic fever.  As well, 
records of the brief admission (July 31 to August 1, 1996) to 
Duke mention a "[q]uestionable history of rheumatic heart 
disease" but do not make any references to rheumatic fever, 
relate this questionable history to rheumatic fever, or 
indicate that the veteran otherwise suffered from any 
residuals of rheumatic fever at that time.  

During the April 1995 RO hearing, the veteran essentially 
testified that he currently suffers from the residuals of 
rheumatic fever, including heart problems.  However, the 
Board notes that such contentions, without supporting medical 
evidence, are not competent.  Cf. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this regard, the Board notes that 
during this hearing, the veteran indicated that various 
examiners had informed him that he manifests residuals of the 
rheumatic fever.  Pursuant to the March 1997 Board remand, 
the RO contacted the veteran, via an April 1997 letter, and 
asked that he provide any names of the examiners who told him 
that he suffered from the residuals of rheumatic fever.  In a 
statement received in May 1997, the veteran provided the name 
of a VA examiner, noting that this examiner was his "main 
doctor" at the VA Medical Center (the nature of the opinion 
rendered by this examiner, if any, was not indicated).  

Pursuant to the June 1999 Board remand (and in light of the 
December 1998 Court remand), this examiner was contacted by 
the RO and asked if she had ever informed the veteran that he 
suffered from the residuals of rheumatic fever.  According to 
a July 1999 report of contact, the examiner essentially 
stated that she had never told the veteran that he suffered 
from the residuals of rheumatic fever.  

Taking into account the medical evidence set out above, the 
Board finds that the preponderance of the evidence is against 
a compensable disability evaluation for the veteran's 
service-connected residuals of rheumatic fever, as there are 
currently no residuals of rheumatic fever, to include a heart 
disorder, demonstrated by the medical evidence of record.  As 
such, the veteran's claim must be denied.  In reaching the 
decision herein, the Board has considered all of the evidence 
and finds that it is not so evenly balanced as to warrant 
application of the benefit-of-the-doubt rule. 38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

An increased (compensable) evaluation for the service-
connected residuals of rheumatic fever is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

